       Case 2:16-cv-00057-RCL-SMD Document 108 Filed 05/11/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

BRAZIL RUDOLPH, TITO WILLIAMS,         )
and EVELYN BROWN, individually and     )
for a class of similarly situated persons,
                                       )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )                           Case No. 2:16-cv-57-RCL
                                       )
THE CITY OF MONTGOMERY, et al.,        )
                                       )
      Defendants.                      )
_______________________________________)

                                         MEMORANDUM ORDER

         Plaintiffs filed a Motion to Compel Discovery (ECF No. 81) from the City of

Montgomery (“the City”) under Federal Rule of Civil Procedure 37, which the Court previously

granted in part, denied in part, and deferred in part (ECF No. 91).1 The Court ordered the City to

provide a supplemental response to the portion of the motion that was deferred, which the City

did (ECF No. 97). Plaintiffs also filed a response (ECF No. 100), and the City then filed a sur-

reply. Upon consideration of all of these documents, the Court DENIES the remaining portion of

plaintiffs’ Motion to Compel Discovery.

         Regarding plaintiffs’ first request, the Court finds that the due process count class

definition does not include non-indigent persons. When this Court denied the City’s motion to

dismiss plaintiffs’ procedural due process claim, it explicitly relied on Bearden v. Georgia, 461

U.S. 660, 664 (1983); Williams v. Illinois, 399 U.S. 235 (1970); and Tate v. Short, 401 U.S. 395

(1971). All of those cases state that jailing indigents who have an inability to pay fines and costs



1
 The Court already disposed of plaintiffs’ fourth, sixth, and seventh requests in ECF No. 91 and thus will not
address those requests in this Memorandum Order.

                                                         1
      Case 2:16-cv-00057-RCL-SMD Document 108 Filed 05/11/20 Page 2 of 3



is a violation of procedural due process. Although the plaintiffs in this case had not been jailed in

connection with their receipt of DA letters, “punitive actions taken solely because of indigence

without consideration of the alternatives is unlawful and a violation of due process.” ECF No. 32

at 10. This means that only indigents have a viable procedural due process claim, and the class is

thus limited to indigents.

        For plaintiffs’ second request, the Court asked the City to state whether it has withheld

any responsive documents regarding money which putative class members have already paid to

the Municipal Court. The City has confirmed that it did not withhold any such responsive

information and that it complied with class-wide discovery. ECF No. 97 at 3. The Motion to

Compel is thus DENIED with respect to the second request.

        For plaintiffs’ third request, the Court asked the City to state whether it has withheld any

responsive documents regarding fines, costs, and fees which putative class members have paid to

the Municipal Court. The City has confirmed that it did not withhold any such responsive

information. Id. at 4. The Motion to Compel is thus DENIED with respect to the third request.

        For plaintiffs’ fifth request, the Court asked the City to state whether it has withheld any

information regarding putative class members’ payment of warrant fees. The City has confirmed

that it did not withhold any such information. Id. The Motion to Compel is thus DENIED with

respect to the fifth request.

        For plaintiffs’ eighth request, the Court asked the City to state whether it has withheld

any information regarding putative class members’ payment of fines, costs, or other sums of

money. The City has confirmed that it did not withhold any such information. Id. The Motion to

Compel is thus DENIED with respect to the eighth request.




                                                  2
      Case 2:16-cv-00057-RCL-SMD Document 108 Filed 05/11/20 Page 3 of 3



       For plaintiffs’ ninth request, the Court asked the City to state whether it has withheld

information regarding arrest warrants issued for putative class members. The City has confirmed

that it did not withhold any such information. Id. The Motion to Compel is thus DENIED with

respect to the ninth request.

       In its tenth request, plaintiffs asked the Court to extend discovery. Because the Court is

not compelling the City to turn over any additional discovery information, this request is

DENIED as moot.

       It is SO ORDERED.




Date: May 9, 2020                                               ssss/s/ Royce C. Lamberthsssssss
                                                                        Royce C. Lamberth
                                                                United States District Court Judge




                                                 3
